      Case 5:20-cv-00391-JSM-PRL Document 1-4 Filed 08/24/20 Page 1 of 4 PageID 40

Filing # 111080867 E-Filed 07/31/2020 09:06:09 AM


                       IN THE CIRCUIT COURT OF THE FIFTH JUDICIAL CIRCUIT
                               IN AND FOR MARION COUNTY, FLORIDA

                                                    CASE NO.:

        ELISE REESE,

               Plaintiff,

        vs.

        CIRCLE K STORES, INC.,

               Defendant.
                                                           ~

                                                  COIVIPLAINT

               COMES NOW Plaintiff, ELISE REESE, by and through her undersigned attorneys, and

        sues Defendant, CIRCLE K STORES, INC., and alleges as follows:

                l.     This is an action for damages that exceed Thirty Thousand Dollars ($30,000.00),

        exclusive of interest, costs and attorneys' fees (The estimated value of Plaintiffs claim is in

        excess of the minimum jurisdictional threshold required by this Court). Accordingly, Plaintiff

        has eaitered "$30,001" in the civil cover sheet for the "estimated amount of the claim" as

        required in the preamble to the civil cover sheet for juNisdictional purposes only (the Florida

        Supreme Court has ordered that the estimated "amount of claim" be set forth in the civil cover

        sheet for data coilection and clerical purposes only). The actual value of Plaintiff's claim will be

        determined by a fair and just jury in accordance with Article 1, Section 21, Fla. Const.

               2.      Plaintiff, ELISE REESE, is a natural person residing in Marion County, Florida.

               3.      At all times material to this action, Defendant, CIRCLE K STORES, INC., was a

        Foreign For ProEt Corporation licensed to do business and doing business in the State of Florida.




                                                         1
Case 5:20-cv-00391-JSM-PRL Document 1-4 Filed 08/24/20 Page 2 of 4 PageID 41




          4.       At all times material to this action, Defendant, CIRCLE K STORES, INC.,

  owned, operated, possessed and maintained control of a convenience retail store establishment

  known as Circle K located at 909 N.E. 28t ' Street, Ocala, Marion County, Florida, which was

  open to the public.

         5.        On or about August 12, 2019, Plaintiff, ELISE REESE, was a patron and business

: invitee on Defendant's premises located at 909 N.E. 28t' Street, Ocala, Florida 34470.

         6.        At said time and place, Plaintiff, ELISE REESE, was a patron and business

  invitee at the convenience retail store establishment, lawfully upon the premises of Defendant,

  who owed Plaintiff a non-delegable duty to exercise reasonable care for her safety.

         7.        At said time and place, Defendant breached its duty owed to Plaintiff by

  committing one or more of the £ollowing omissions or commissions:

         a) Negligently failing to maintain or adequately maintain the premises/sidewalk/parlcing

               lot, thus creating a slip or trip hazard to members of the public utilizing said premises,

               including the Plaintiff herein, thus creating an unreasonably dangerous condition for

               Plaintiff;

         b) Negligently failing to inspect or adequately inspect the premises/sidewalk/parking lot,

               as specified above, to ascertain whether the transitory foreign substance constituted a

               slip or trip hazard to pedestrians utilizing said premises, including the Plaintiff herein,

               thus creating an unreasonably dangerous condition for Plaintiff;

         c) Negligently failing to inspect or adequately warn Plaintiff of the danger of the

               premises/sidewalk/parking lot, when Defendant knew or through the exercise of




                                                      2
Case 5:20-cv-00391-JSM-PRL Document 1-4 Filed 08/24/20 Page 3 of 4 PageID 42




              reasonable care should have known that said premises was unreasonably dangerous

              and that Plaintiff was unaware o£ same;

         d) Negligently failing to correct and/or maintain and repair and/or adequately correct

              and/or replace the unreasonably dangerous condition on the sidewalk/parking lot on

              Defendant's premises, when said condition was either known to Defendant or had

              existed for a sufficient length of time such that Defendant should have known of same

              had Defendant exercised reasonable care;

         e) Negligently failing to have adequate staff on duty and/or assigned to the task of

              inspecting the premises for dangerous conditions;

         f) Negligently failing to train and/or inadequately training its employees to inspect the

              premises for dangerous conditions; and

         g) Negligently failing to act reasonably under the circumstances.

         8.      As a result, while Plaintiff was visiting Defendant's premises, she slipped and fell

 on the wet, slimy sidewalk/parking lot area suffering personal injuries as set forth.

         9.      As a direct and proximate result of the negligence of Defendant, Plaintiff suffered

 bodily injury in and about her body and extremities, resulting in pain and suffering, disability,

 disfigurement, permanent and significant scarring, mental anguish, loss of the capacity for the

 enjoyment of life, expense of hospitalizatiori, medical and nursing care and treatment, loss of

 earning, loss of the ability to earn money, and aggravation of previously existing conditions in

 the past and continuing into the future. The losses are either permanent or continuing and

 Plaintiff will suffer the losses in the future.




                                                   3
Case 5:20-cv-00391-JSM-PRL Document 1-4 Filed 08/24/20 Page 4 of 4 PageID 43




        WHEREFORE, Plaintiff, ELISE REESE, sues Defendant, CIRCLE K STORES, INC.,

 for damages and demands judgment in excess of Thirty Thousand Dollars ($30,000.00), plus

 interest and costs, and demands a trial by jury on all issues so triable.

        RESPECTFULLY submitted this 31 st day of July, 2020.


                                                /s/Susnn M. Payne, EsqcciYe

                                                SUSAN M. PAYNE, ESQUIRE
                                                Florida Bar No.: 110388
                                                Morgan & Morgan, P.A.
                                                20 N. Orange Avenue, Suite 1600
                                                Orlando, FL 32801
                                                Telephone: (407) 420-1414
                                                Email: susanpaynegforthepeople.com,
                                                cdiaz@forthepeople.com
                                                Attorneys for Plaintiff




                                                    4
